Citation Nr: 1241594	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  12-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	A. Lori Jones, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012 the Board remanded the claim in order for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge.


FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant's representative that the appellant wished to withdraw his Substantive Appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant's representative, via written statement received by the Board in October 2012, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


